125 Ga. App. 810 (1972)
189 S.E.2d 122
MATHIS
v.
R. H. SMALLINGS & SONS, INC. (two cases).
46863, 46864.
Court of Appeals of Georgia.
Argued January 10, 1972.
Decided March 14, 1972.
Rehearing Denied March 28, 1972.
Alfred D. Fears, Byrd, Groover & Buford, Floyd M. Buford, Jean Beene, for appellants.
Harris, Russell & Watkins, Philip R. Taylor, for appellee.
PANNELL, Judge.
This is an appeal from the grant of summary judgments in favor of the defendant in two actions brought against the defendant for alleged injuries received when a crane, owned by the defendant and operated by its employee who was paid by defendant, collapsed while being used to erect light poles on an athletic filed owned by Wallace Memorial Association. The defendant contends (1) its crane and operator, by the name of Foy, were loaned without charge to the Central Georgia Electric Membership Corporation to be used in erecting the light poles under the latter's supervision and direction, and, (2) the crane so loaned was suitable for the task and no negligence was involved in this respect. Held:
The evidence adduced from the hearing on the motions on these two issues was in conflict. That this conflict may have been occasioned by conflicting testimony of the same witnesses, whether parties or not, does not alter the result. See Cooper v. Plott, 121 Ga. App. 488 (2) (174 SE2d 446); Merry Bros. Brick &c. Co. v. Jackson, 120 Ga. App. 716 (171 SE2d 924); Fulghum Industries v. Pollard Lumber Co., 106 Ga. App. 49 (126 SE2d 432); Raven v. Dodd's Auto Sales &c., 117 Ga. App. 416 (160 SE2d 633); Capital Auto Co. v. General Motors Acceptance Corp., 119 Ga. App. 186 (166 SE2d 584); Burnette Ford, Inc. v. Hayes, 124 Ga. App. 65 (183 SE2d 78); Brown v. Sheffield, *811 121 Ga. App. 383, 387 (173 SE2d 891).
Judgments reversed. Hall, P. J., and Quillian, J., concur.